Cite as 2016 Ark. 44


                  SUPREME COURT OF ARKANSAS.
                                     No.   CR-15-752


                                               Opinion Delivered February   4, 2016

                               PRO SE MOTIONS FOR BELATED
                               APPEAL/RULE ON CLERK AND
 DARRELL NAPOLEON DENNIS       APPOINTMENT OF COUNSEL; FIRST
                    PETITIONER AND SECOND AMENDED MOTIONS
                               FOR BELATED APPEAL/RULE ON
V.                             CLERK AND APPOINTMENT OF
                               COUNSEL; MOTIONS FOR USE OF
 STATE OF ARKANSAS             RECORDS AND TO SUPPLEMENT THE
                   RESPONDENT RECORD AND FOR APPOINTMENT
                               OF COUNSEL
                               [PULASKI COUNTY CIRCUIT
                               COURT; NOS. 60CR-09-2465; 60CR-
                               10-1848]

                                               HONORABLE LEON JOHNSON
                                               JUDGE

                                               MOTIONS FOR BELATED
                                               APPEAL/RULE ON CLERK TREATED
                                               AS MOTIONS FOR BELATED APPEAL
                                               AND DENIED IN PART AND MOOT
                                               IN PART; MOTIONS FOR USE OF
                                               RECORDS AND TO SUPPLEMENT
                                               MOOT.

                                     PER CURIAM


       Petitioner Darrell Napoleon Dennis filed a series of motions in the Pulaski County

 Circuit Court that related to or challenged the judgments in two criminal cases, 60CR-09-

 2465 and 60CR-10-1848. The two judgments reflected Dennis’s convictions by plea to

 the court on multiple charges, including drug and, in 60CR-09-2465, firearms charges, and

 the imposition of concurrent aggregate sentences of 720 months’ imprisonment. The circuit
                                   Cite as 2016 Ark. 44

court denied the motions as concerned 60CR-10-1848 by an order entered June 23, 2014.

On September 23, 2014, Dennis filed in both cases a notice of appeal that referenced the

June 23, 2014 order. When the record was tendered to this court, our clerk declined to

lodge it because the notice of appeal was not timely as to any order contained in the record.

       On September 11, 2015, Dennis filed in this court the first of three motions for

belated appeal or rule on clerk and for appointment of counsel. He asks this court to allow

him to proceed with an appeal of the June 23, 2014 order. He also filed motions in which

he requested use of the record on appeal so that he might make specific references to the

record in order to supplement the motions for belated appeal, permission to supplement the

record, and, once again, appointment of counsel.

       Under Arkansas Rule of Appellate Procedure–Criminal 2(a) (2014), Dennis was

required to file a notice of appeal within thirty days of the date of the entry of the order

denying postconviction relief. Because the notice of appeal was not timely filed, the motions

are properly treated as motions for belated appeal under Arkansas Rule of Appellate

Procedure–Criminal 2(e). See Johnson v. State, 2015 Ark. 195 (per curiam). We deny the

motions for belated appeal as to that part concerning Dennis’s request to proceed with an

appeal, and the parts of the motions that concern his request for counsel are therefore moot.

The motions for use of the record and to supplement the record are also moot.

       Dennis filed the first postconviction motion referenced in the June 23, 2014 order

on November 19, 2013. The motion sought relief under both Arkansas Rule of Criminal

Procedure 26.1 (2015) and Criminal Procedure Rule 37.1. Sentencing in the two cases was

on October 1, 2013, and the judgment in 60CR-10-1848 was entered on October 9, 2013.

                                              2
                                    Cite as 2016 Ark. 44

The judgment in 60CR-09-2465 was entered on October 8, 2013. Dennis was required

to act under Rule 26.1 before sentencing. Webb v. State, 365 Ark. 22, 223 S.W.3d 796

(2006). In contrast, the motion was timely for both 60CR-09-2465 and 60CR-10-1848,

as a petition for postconviction relief under Rule 37.1 because it was filed within ninety

days of entry of the judgment. Ark. R. Crim. P. 37.2 (2014). Although the order referenced

three other motions that Dennis filed, this November 19, 2013 motion’s disposition is the

one that Dennis would appeal. 1

       In the three motions for belated appeal, Dennis contends that he had unsuccessfully

sought to withdraw his plea under Rule 26.1 before his sentencing and that the circuit court

failed to promptly provide him with notice of entry of the June 23, 2014 order. In his third

motion for belated appeal, in support of his claim that he did not receive notice of the order

until July 21, 2014, Dennis attaches a copy of an envelope from the judge in the case that

was postmarked on July 17, 2014, and a statement from an Arkansas Department of




       1
         The June 23, 2014 order referenced three other motions filed on December 10, 2014,
January 23, 2014, and February 26, 2014. The January 23, 2014 motion sought to compel the
circuit clerk to provide certain documents. Those issues are not discussed in the June 23, 2014
order or the motions for belated appeal. The February 26, 2014 motion appears to be a
duplicate filing of the motion filed on November 19, 2013. The record on appeal does not
contain a motion filed on December 10, 2014, but it does contain one filed on December 10,
2013. The December 10, 2013 motion sought reconsideration of a November 12, 2013 order
disposing of previous petitions Dennis had filed in the two cases that are not in the record.
The record includes an order entered January 8, 2014, that disposes of the December 10, 2013
motion, but Dennis does not seek to proceed with an appeal of the January 8, 2014 order and
the June 23, 2014 order did not appear to address issues raised in the December 10, 2013
motion. The motions for belated appeal were filed in this court outside the time limitation
contained in Arkansas Rule of Appellate Procedure–Criminal 2(e) (2014) as to the January 8,
2014 order. A motion for belated appeal filed more than eighteen months after the date of
entry of the judgment is subject to dismissal. Gunderman v. State, 2014 Ark. 354.
                                               3
                                     Cite as 2016 Ark. 44

Correction officer confirming that “legal mail” from the circuit court dated June 18, 2014,

was received by the prison and delivered to Dennis on July 21, 2014. Dennis further

contends that his Rule 37.1 petition was meritorious, reasserting the arguments from his

November 19, 2013 motion at length, and he attaches a copy of a transcript of a plea hearing

not contained in the record to two of his motions and an affidavit averring that he accepted

a plea agreement and would not have entered his plea if he had known the prosecutor would

breach that agreement by recommending a sentence.2

       A petitioner has the right to appeal a ruling on a petition for postconviction relief.

Bean v. State, 2014 Ark. 440 (per curiam). If a petitioner fails to file a timely notice of

appeal, however, a belated appeal will not be allowed absent a showing by the petitioner of

good cause for the failure to comply with proper procedure. Id. Regardless of the merits

of Dennis’s Rule 37.1 petition or any claim he may have raised in it, he has not demonstrated

good cause for his failure to file a timely notice of appeal.

       The notice of appeal was filed on September 23, 2014, ninety-two days after the

June 23, 2014 order was entered. Under Arkansas Rule of Criminal Procedure 37.3(d)

(2015), the circuit court must provide prompt notice to the petitioner of an order entered

on a Rule 37.1 petition, and that requirement is mandatory. Nelson v. State, 2013 Ark. 316

(per curiam). This court has recognized good cause to excuse a petitioner’s failure to timely

file a notice of appeal in cases where the circuit court has failed to abide by Rule 37.3(d),

and, where the record is silent and the respondent State is unable to provide an affidavit or



       2
        As noted, the two judgments reflect that Dennis entered a plea directly to the court
and not that he entered a negotiated plea.
                                                4
                                     Cite as 2016 Ark. 44

other proof that the order was promptly mailed, this court assumes that the petitioner was

not properly notified. Green v. State, 2015 Ark. 198 (per curiam). In those cases where the

delay in notice was sufficient to prevent the petitioner from timely filing his notice of appeal,

good cause has been shown.

       Dennis argues that, because the circuit court failed to promptly mail the order to

him, he should be excused for failing to timely file his motion for belated appeal. While

the circuit court’s failure to comply with Rule 37.3(d) may provide Dennis with an excuse

for a portion of the delay in filing the notice of appeal, he fails to provide any reason for the

additional delay exceeding any caused by the circuit court’s noncompliance with Rule

37.3(d). Dennis contends that the circuit court failed to mail the order until July 17, 2014,

and he received a copy of the June 23, 2014 order on July 21, 2014. The circuit court’s

twenty-four-day delay in mailing the order, without more, does not establish good cause

for Dennis’s filing his notice of appeal sixty-two days after the deadline had expired and

more than thirty days after he had received a copy of the order. See id.

       When a petitioner fails to perfect an appeal in accordance with the prevailing rules

of procedure, the burden is on the petitioner, even if he is proceeding pro se, to establish

good cause for failure to comply with the procedural rules. Early v. Hobbs, 2015 Ark. 313,

467 S.W.3d 150 (per curiam). The duty to conform to procedural rules applies even when

the petitioner proceeds pro se, as all litigants must bear the responsibility for conforming to

the rules of procedure or demonstrating good cause for not doing so. Miller v. State, 2013
Ark. 182 (per curiam). Dennis failed to meet his burden to establish good cause for his

failure to comply with our procedural rules.

                                                5
                                  Cite as 2016 Ark. 44

      Motions for belated appeal/rule on clerk treated as motions for belated appeal and

denied in part and moot in part; motions for use of records and to supplement moot.




                                            6